Citation Nr: 1616509	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-11 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of compensation benefits in the amount of $2,123.83.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 determination of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $2,123.83.  

In a September 2014 remand, the Board remanded the threshold question of the validity of creation of the overpayment for the issuance of a statement of the case (SOC).  A Statement of the Case was mailed to the Veteran in October 2014.  The Veteran did not file a substantive appeal, VA Form 9; therefore this aspect of the claim in not in appellate status. 


FINDINGS OF FACT

1.  The Veteran was originally awarded service-connected compensation benefits effective from May 18, 1990; in a March 2006 rating decision issued by the Milwaukee RO, the benefit was increased to 70 percent, effective from October 6, 2005.

2.  The Veteran was convicted of a felony and he was incarcerated from October [REDACTED], 2009 to January [REDACTED], 2015.

3.  December [REDACTED], 2009 was the 61st day of his incarceration following the conviction.

4.  The Veteran's overpayment has been calculated to the amount of $2,123.83 which reflects an overpayment from December [REDACTED], 2009 to February [REDACTED], 2010; during that period the Veteran was receiving compensation benefits above the 10 percent rate.

5.  The assessed overpayment did not result from fraud, misrepresentation or bad faith, and was not solely the fault of VA; the Veteran was at fault in the creation of the overpayment by virtue of his failure to promptly notify VA of his incarceration in October 2009.

6.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled.

7.  Recoupment of the overpayment did not defeat the purpose of the award of VA disability compensation benefits and was not against equity and good conscience.


CONCLUSION OF LAW

The recovery of an overpayment of VA compensation benefits, calculated in the amount of $2,123.83, would not be against the principles of equity and good conscience.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).

However, the notice and duty to assist provisions of the VCAA do not apply to waiver claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding that fact, the Veteran has had a fair opportunity to present arguments and evidence in support of his waiver claim.

The essential facts in this case have been fully developed and are not in dispute.  Additionally, the VCAA has no effect upon an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534(2002).

Moreover, the COWC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Any deficiencies in notice or assistance would be relevant to principles of equity and good conscience, and, as such, are discussed in the body of the decision.

II.  Merits of the Claim

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A review of the record indicates that the debt at issue in this case was created as a result of the Veteran being incarcerated in a correctional facility after he was convicted of a felony.  The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a).  The provisions of 38 U.S.C.A. § 5313 provide for limitation on payment of compensation for persons incarcerated for conviction of a felony.  For the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, the rate of compensation payable to a veteran with a service-connected disability rated at 20 percent or more is limited to the amount of 10 percent.  38 U.S.C.A. §§ 5313(a)(1)(A), 1114(a).

As an initial matter, the Board notes that the Veteran disagreed with the validity of the debt.  The Veteran was given a statement of the case in October 2014, and failed to appeal this decision.  The evidence reflects that the Veteran was incarcerated from October [REDACTED], 2009 to January [REDACTED], 2015.  Even though he was incarcerated for a felony in October 2009, he continued to receive additional compensation at the 70 percent level.

The law, as noted above, clearly indicates that, beginning on the sixty-first day of incarceration for a felony conviction, the Veteran's compensation will be limited to the 10 percent level.  Thus, the Veteran should not have continued to receive disability benefits at the 70 percent level.  The amount of the overpayment debt was determined to be $2,123.83, which was calculated on the amount of additional compensation benefits he received, beginning December [REDACTED], 2009, the sixty-first day following his incarceration after conviction of a felony, in accordance with 38 U.S.C.A. § 5313.  Because the Veteran continued to receive higher compensation payments to which he was not entitled, the Board concludes the overpayment in question is a valid debt.

The Veteran was notified of the reduction in his benefits in a February 2010 letter that was returned as undeliverable.  In February 2010, the Veteran called the AOJ and stated he was willing to pay his overpayment with a monthly payment of $60.00.  

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect the entitlement to receive, or the rate of, the benefit being paid, has changed.  38 C.F.R. § 3.660(a)(1).

There was no communication from the Veteran to VA prior to February 2010.  The record reflects that the RO became aware of the incarceration by way of the VA and SSA state Prisoner Computer Match.  Review of the evidence of record reveals that the Veteran received the full benefit of the 70 percent award between December [REDACTED], 2009 (the 61st day of his incarceration that began October [REDACTED], 2009) and February [REDACTED], 2010.  An overpayment in the amount of $2,123.83, was created because the Veteran received this benefit.  Further, the Board finds that the Veteran knew or should have known that VA must reduce benefits after the 61st day of incarceration and that the Veteran had the responsibility to notify VA of his incarceration.  Based on the evidence, the Board finds that a valid debt or overpayment occurred and VA was entitled to seek recovery of the amount in question.  After reviewing the available evidence, the Board finds that the overpayment in this case was not created solely as a result of VA administrative error, and therefore, the debt is held to have been properly created.

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).  Here, in an August 2010 decision, COWC determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  The Board must render an independent determination with regard to whether there was any fraud, misrepresentation, or bad faith on the part of the appellant with respect to the creation of an overpayment.  Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board finds no evidence in the claims file of any intent on the part of the Veteran to deceive VA as to fact of his incarceration.  The Board does not disagree with the COWC and RO determinations that waiver has not been precluded by the Veteran's actions.

In cases where there has been no finding of fraud, misrepresentation, or bad faith on a veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  Pursuant to the provisions contained in 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.964(e), a request for a waiver of an overpayment must be made within 180 days of the date of notification of the indebtedness.  The Veteran made a timely request in March 2010.

The standard of 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

The Board does not find evidence that VA was responsible for the creation of the debt.  It is clear that the Veteran was at fault in the creation of the debt by failing to notify VA of his incarceration.

The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the Veteran may be charged with knowledge of an agency regulation whether or not he had actual notice, in this case, as he was prohibited from receiving full payments while he was incarcerated, he was at fault in the creation of the debt.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  The Milwaukee RO was notified of the incarceration in January 2010 and promptly provided the Veteran with a February 2010 letter that advised the Veteran that his benefits would be reduced as of his 61st day of incarceration.  In an April 2010 letter he was informed that an overpayment had been created.  The Board has concluded that VA processed this case within a reasonable time.

Accordingly, the Board finds that the weight of the evidence suggests that the Veteran failed to timely inform VA of his felony incarceration.  The Board recognizes the Veteran has asserted he failed to timely inform the VA of his incarceration due to impaired memory.  However, the more pertinent VA examination report dated in January 2006 did not note any memory impairment.  Additionally, the Veteran has not been deemed incompetent to handle his affairs by VA or other authority.  For these reasons, the Board concludes equitable tolling is not warranted here.

Because a claimant bears the responsibility of keeping the RO apprised of his or her status, the Board finds that the appellant bears primary fault in the creation of the overpayment at issue.  Moreover, because VA took immediate action to notify the appellant of the proposed decrease in benefits based upon learning of his incarceration, any fault on VA's part is extremely minimal.  The third element for consideration is whether collection of the debt would cause a veteran undue financial hardship.  The Board notes that financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  Here, the Veteran's basic necessities were provided by the facility where he was incarcerated for the period at issue (December [REDACTED], 2009 to February [REDACTED], 2010).  The Veteran's need for items not provided by the incarcerating facility was not so significant as to require waiver of the overpayment.  Thus, the Board finds that the unjust enrichment in this case and the clear fault on the Veteran's part outweigh any undue financial hardship in this case, if any.

The Board also finds that withholding of benefits or recovery would not nullify the objective for which the benefits were intended; that failure to make restitution would result in unfair gain to the Veteran because he received benefits to which he had no entitlement; and that the Veteran's reliance on VA benefits did not result in relinquishment of a valuable right or incurrence of a legal obligation.  As indicated above, the Veteran received benefits in excess of the amount he was entitled to under law because he collected a higher disability payment than authorized during his period of incarceration for a felony conviction.  The Board finds that recovery of the debt confirms rather than defeats the purpose of compensation payments because the applicable regulations account for the fact that the Veteran's daily needs were being met during his time of incarceration.  In addition, the Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such.

In summary, the Board has considered the elements of equity and good conscience; however, the facts in this case demonstrate that the recovery of the overpayment was not against equity and good conscience.  Accordingly, a waiver of the service-connection compensation overpayment is not in order.  In so concluding, the Board has considered the 'benefit-of-the-doubt' rule but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).
 

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to waiver of recovery of overpayment of compensation benefits in the amount of $2,123.83 is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


